DETAILED ACTION
In view of the Pre-Brief Conference Request filed 11/22/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                        




Status of Claims
2.	Claims 7, 17-21, 26-27, and 32-34 are currently pending.
3.	Claims 1-6, 8-16, 22-25, and 28-31 have been cancelled.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 7, 17-21, 26-27, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7:
	Claim 7 includes the limitation “wherein the workpiece support is wider than a diameter of the second chamber”. This limitation is vague and indefinite because it is unclear to which diameter of the second chamber the limitation refers. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean any diameter of the second chamber.
Regarding claims 17-21, 26-27, and 32-34:
	Claims 17-21, 26-27, and 32-34 are rejected at least based on their dependency from claim 7. 
Claim Rejections - 35 USC § 103
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

REJECTION #1
8.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348).
Regarding claim 7:
	Ishizuka teaches a plasma etching apparatus (etching apparatus) for etching a wafer (object, 22) using plasma [fig 5 & col 6, lines 11-23], the apparatus (etching apparatus) including: a first chamber (first chamber, 10), a first plasma production source (loop antenna, 32) and a first gas supply (gas inlet pipe, 14) for introducing a 

    PNG
    media_image1.png
    576
    511
    media_image1.png
    Greyscale


Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) disposed on the workpiece support (pedestal, 104) for protecting the edge of the wafer and/or a region outwardly circumjacent to the edge of the wafer (may be placed over the wafer as an exclusion ring), wherein the at least one wafer edge region protection element (ring, 106) has a first wall (top wall of 106) disposed parallel to a surface of the workpiece support (top surface of 104) and a second wall (sidewall of 106) extending from the first wall (top wall of 106) to the surface of the workpiece support (top surface of 104) [fig 1A & col 2, lines 26-49], and wherein the at least one wafer edge region protection element (ring, 106) extends inwardly into the chamber to a first vertical plane (may be placed over the wafer as an exclusion ring) [fig 1A & col 2, lines 26-49].
Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].

	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from see fig 6) relative to the surface of the workpiece support (top surface of 6) [fig 1, 6 & 0026], and wherein the first top wall (uppermost section of 12) of the at least one auxiliary element (12) intersect the chamber wall at an approximately perpendicular angle (see fig 6) [fig 1, 6 & 0026].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before 
Additionally/alternatively, Ye teaches at least one auxiliary element (focus ring, 90) defines a first top wall (radially outer top wall of 90) disposed directly on the chamber wall (90 can be designed as a fixed ring structure attached to the sidewall 35 of the process chamber 30) parallel to the surface of the workpiece support (see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall (radially outer top wall of 90) toward the vertical plane at a non-parallel and non-perpendicular angle (forms an angle alpha) relative to the surface of the workpiece support (see fig 2) [fig 2 & col 4, lines 8-42].
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Ishizuka with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Ishizuka (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle”.
Regarding claim 17:
Ishizuka does not teach the at least one wafer edge region protection element is an annular wafer edge protection device.
Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].
Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
Regarding claims 18-19:
Ishizuka modified by Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one 
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Regarding claim 20:
Modified Ishizuka discloses the claimed invention except for "in which among radially inner and outer portions of the at least one wafer edge region protection element, the at least one auxiliary element is positioned over only the radially inner portion of the at least one wafer edge region protection element”.  It would have been an obvious matter of design choice to position the at least one auxiliary element over only the radially inner portion of the at least one wafer edge protection region element, since applicant has not disclosed that said position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the at least one auxiliary element over both the radially inner and outer portions of the at least one wafer edge protection region element [MPEP 2144.04].
Regarding claim 21:

Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) to define a gap (channel, 100) of between 2 and 80 mm (inlet width w is preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 27:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 33:
Modified Ishizuka teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) .
9.	Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-20, and 33 above, and further in view of Yamamoto (US 2011/0226181) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
	The limitations of claims 7, 17-20, and 33 have been set forth above.
Regarding claim 21:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Yamamoto teaches at least one auxiliary element (orifice forming member, 96) is spaced apart from the at least one wafer edge region protection element (cover ring, 76) to define a gap (vertical width, L2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap 
Regarding claim 27:
Ishizuka modified by Wongsenakhum and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Yamamoto teaches at least one wafer edge region protection element (cover ring, 76) is spaced vertically from the at least one auxiliary element (orifice forming member, 96) by a distance (vertical width, L2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
10.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Ishizuka teaches a pump (vacuum pump, 19) and an exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10], wherein the pump (vacuum pump, 19) is in fluid communication with the gas flow pathway (defined between 106 and 12 of Wongsenakhum and Cooke, respectively) via the exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10].
Modified Ishizuka does not specifically disclose a gate valve on the exhaust line.
Kessels teaches a gate valve (gate valve) on the exhaust line (see fig 5) [fig 5 & 0045].
Modified Ishizuka and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
11.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:

Iwai teaches a frame (holder frame, 6) disposed between the wafer edge region protection element (dielectric cover member, 40) and the workpiece support (300) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].
Regarding claim 34:
Modified Ishizuka does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the 
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].












REJECTION #2
12.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Yamamoto (US 2011/0226181), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348).
Regarding claim 7:
	Ishizuka teaches a plasma etching apparatus (etching apparatus) for etching a wafer (object, 22) using plasma [fig 5 & col 6, lines 11-23], the apparatus (etching apparatus) including: a first chamber (first chamber, 10), a first plasma production source (loop antenna, 32) and a first gas supply (gas inlet pipe, 14) for introducing a supply of gas (gas source, 15) into the first chamber (first chamber, 10) [fig 5 & col 3, lines 29-38 and col 4, lines 11-23]; a second chamber (second chamber, 60), a second plasma production source (coil, 72) and a second gas supply (gas inlet pipes, 66) for introducing a supply of gas (gas source, 17) into the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60], the second gas supply (gas source, 17) being independently controllable (via controller 50) of the first gas supply (gas inlet pipe, 14) [fig 5 & col 7, lines 19-21]; a workpiece support (support table, 20) positioned in the second chamber (second chamber, 60) [fig 5 & col 6, lines 61-66]; and the second chamber (second chamber, 60) has a chamber wall including a side section (wall of upper chamber 62) above the workpiece support (support table, 20) [fig 5 & col 6, lines 24-34 and 61-66], the second plasma production source (coil, 72) and the second gas supply (gas inlet pipes, 66) are positioned relative to the second chamber (second chamber, 60) to produce a plasma within the second chamber (second chamber, 60) 
Ishizuka does not specifically teach the workpiece support is wider than a diameter of the second chamber.
Yamamoto teaches the workpiece support (placing table, 28) is wider than (see fig 2) a diameter of the second chamber (S – defined by inner diameter of 90) [fig 2 & 0069].
Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the workpiece support of modified Ishizuka to be wider than a diameter of the chamber directly thereabove (second chamber of Ishizuka), as in Yamamoto, to narrow the path area of exhausted atmosphere which appropriately prolongs the maintaining time of processing gas to improve the film forming speed and in-plane uniformity [Yamamoto – 0017].
	Ishizuka modified by Yamamoto does not teach at least one wafer edge region protection element disposed on the workpiece support for protecting the edge of a wafer and/or a region outwardly circumjacent to the edge of the wafer, wherein the at least one wafer edge region protection element has a first wall disposed parallel to a surface of the workpiece support and a second wall extending from the first wall to the surface of the workpiece support, and wherein the at least one wafer edge region protection element extends inwardly into the chamber to a first vertical plane.
Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) disposed on the workpiece support (pedestal, 104) for protecting the edge of the 
Modified Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
	Ishizuka modified by and Yamamoto Wongsenakhum does not teach a plurality of gas flow pathway defining elements for defining a gas flow pathway in the vicinity of the wafer when positioned on the workpiece support, and in which the gas flow pathway defining elements include at least one auxiliary element spaced apart from the at least one wafer edge region protection element to define the gas flow pathway, and the at least one auxiliary element extends radially inward to the vertical plane directly from the side section of the chamber wall of the second chamber over the at least one wafer edge protection element as spaced vertically therefrom such that the at least one auxiliary element and the at least one wafer edge protection element delimit the gas 
	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from the workpiece support edge (edge of substrate support 6) to define the gas flow pathway (gap) [fig 1, 6 & 0057, 0082], and the at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) directly from the side section of the chamber wall of the second chamber (contact with the wall of the chamber within intermediate region, 11) over the workpiece support edge (edge of substrate support 6) as spaced vertically therefrom such that the at least one auxiliary element (12) and the workpiece support edge (edge of substrate support 6) delimit the gas flow pathway (gap) [fig 1, 6 & 0057, 0063, 0082], wherein the gas flow pathway (gap) extends radially (along radius) relative see fig 6) relative to the surface of the workpiece support (top surface of 6) [fig 1, 6 & 0026], and wherein the first top wall (uppermost section of 12) of the at least one auxiliary element (12) intersect the chamber wall at an approximately perpendicular angle (see fig 6) [fig 1, 6 & 0026].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Additionally/alternatively, Ye teaches at least one auxiliary element (focus ring, 90) defines a first top wall (radially outer top wall of 90) disposed directly on the chamber wall (90 can be designed as a fixed ring structure attached to the sidewall 35 see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall (radially outer top wall of 90) toward the vertical plane at a non-parallel and non-perpendicular angle (forms an angle alpha) relative to the surface of the workpiece support (see fig 2) [fig 2 & col 4, lines 8-42].
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Ishizuka with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Ishizuka (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle”.
Regarding claim 17:

Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].
Modified Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
Regarding claims 18-19:
Ishizuka modified by Yamamoto and Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one auxiliary element (guide, 12) is an annular baffle (frusto-conical guide arranged effectively as a funnel) [fig 1, 6 & 0057].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a 
Regarding claim 20:
Modified Ishizuka discloses the claimed invention except for "in which among radially inner and outer portions of the at least one wafer edge region protection element, the at least one auxiliary element is positioned over only the radially inner portion of the at least one wafer edge region protection element”.  It would have been an obvious matter of design choice to position the at least one auxiliary element over only the radially inner portion of the at least one wafer edge protection region element, since applicant has not disclosed that said position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the at least one auxiliary element over both the radially inner and outer portions of the at least one wafer edge protection region element [MPEP 2144.04].
Regarding claim 21:
Ishizuka does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm.
Yamamoto teaches at least one auxiliary element (orifice forming member, 96) is spaced apart from the at least one wafer edge region protection element (cover ring, 76) to define a gap (vertical width, L2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the gap between the at least one auxiliary element and the at least one wafer edge region protection element of Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089].
Similarly, Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) to define a gap (channel, 100) of between 2 and 80 mm (inlet width w is preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal 
Regarding claim 27:
Ishizuka does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Yamamoto teaches at least one wafer edge region protection element (cover ring, 76) is spaced vertically from the at least one auxiliary element (orifice forming member, 96) by a distance (vertical width, L2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Ishizuka with the gap between the at least one auxiliary element and the at least one wafer edge region protection element of Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089].
Similarly, Ye teaches at least one wafer edge region protection element (see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 33:
Modified Ishizuka teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) from the surface of the workpiece support (top surface of 104) [Wongsenakhum - fig 1A & col 2, lines 26-49].
13.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Yamamoto (US 2011/0226181), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Ishizuka teaches a pump (vacuum pump, 19) and an exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10], wherein the pump (vacuum pump, 19) is in fluid communication with the gas flow pathway (defined between 106 and 12 of Wongsenakhum and Cooke, respectively) via the exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10].
Modified Ishizuka does not specifically disclose a gate valve on the exhaust line.
Kessels teaches a gate valve (gate valve) on the exhaust line (see fig 5) [fig 5 & 0045].
Modified Ishizuka and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
14.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Yamamoto (US 2011/0226181), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:

Iwai teaches a frame (holder frame, 6) disposed between the wafer edge region protection element (dielectric cover member, 40) and the workpiece support (300) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].
Regarding claim 34:
Modified Ishizuka does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the 
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].












REJECTION #3
15.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Maeda et al (US 2013/0267098), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
Regarding claim 7:
	Ishizuka teaches a plasma etching apparatus (etching apparatus) for etching a wafer (object, 22) using plasma [fig 5 & col 6, lines 11-23], the apparatus (etching apparatus) including: a first chamber (first chamber, 10), a first plasma production source (loop antenna, 32) and a first gas supply (gas inlet pipe, 14) for introducing a supply of gas (gas source, 15) into the first chamber (first chamber, 10) [fig 5 & col 3, lines 29-38 and col 4, lines 11-23]; a second chamber (second chamber, 60), a second plasma production source (coil, 72) and a second gas supply (gas inlet pipes, 66) for introducing a supply of gas (gas source, 17) into the second chamber (second chamber, 60) [fig 5 & col 6, lines 24-34 and 42-60], the second gas supply (gas source, 17) being independently controllable (via controller 50) of the first gas supply (gas inlet pipe, 14) [fig 5 & col 7, lines 19-21]; a workpiece support (support table, 20) positioned in the second chamber (second chamber, 60) [fig 5 & col 6, lines 61-66]; and the second chamber (second chamber, 60) has a chamber wall including a side section (wall of upper chamber 62) above the workpiece support (support table, 20) [fig 5 & col 6, lines 24-34 and 61-66], the second plasma production source (coil, 72) and the second gas supply (gas inlet pipes, 66) are positioned relative to the second chamber (second 
	Ishizuka does not specifically teach the workpiece support is wider than a diameter of the second chamber.
Maeda teaches the workpiece support (4) is wider than (see fig 1) a diameter of the second chamber (inside diameter Dq of the dielectric container 1 is set based on the diameter Dw of the wafer such that 0.6 Dw<Dq<1.4 Dw) [fig 1 & 0033].
Ishizuka and Maeda are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of Ishizuka to be narrower than a diameter of the workpiece support, as in Maeda, because such a configuration allows the wafer to be processed uniformly [Maeda – fig 1 & 0034] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
	Ishizuka modified by Maeda does not teach at least one wafer edge region protection element disposed on the workpiece support for protecting the edge of a wafer and/or a region outwardly circumjacent to the edge of the wafer, wherein the at least one wafer edge region protection element has a first wall disposed parallel to a surface of the workpiece support and a second wall extending from the first wall to the surface of the workpiece support, and wherein the at least one wafer edge region protection element extends inwardly into the chamber to a first vertical plane.
Wongsenakhum teaches at least one wafer edge region protection element (ring, 106) disposed on the workpiece support (pedestal, 104) for protecting the edge of the 
Modified Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
	Ishizuka modified by Maeda and Wongsenakhum does not teach a plurality of gas flow pathway defining elements for defining a gas flow pathway in the vicinity of the wafer when positioned on the workpiece support, and in which the gas flow pathway defining elements include at least one auxiliary element spaced apart from the at least one wafer edge region protection element to define the gas flow pathway, and the at least one auxiliary element extends radially inward to the vertical plane directly from the side section of the chamber wall of the second chamber over the at least one wafer edge protection element as spaced vertically therefrom such that the at least one auxiliary element and the at least one wafer edge protection element delimit the gas 
	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from the workpiece support edge (edge of substrate support 6) to define the gas flow pathway (gap) [fig 1, 6 & 0057, 0082], and the at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) directly from the side section of the chamber wall of the second chamber (contact with the wall of the chamber within intermediate region, 11) over the workpiece support edge (edge of substrate support 6) as spaced vertically therefrom such that the at least one auxiliary element (12) and the workpiece support edge (edge of substrate support 6) delimit the gas flow pathway (gap) [fig 1, 6 & 0057, 0063, 0082], wherein the gas flow pathway (gap) extends radially (along radius) relative see fig 6) relative to the surface of the workpiece support (top surface of 6) [fig 1, 6 & 0026], and wherein the first top wall (uppermost section of 12) of the at least one auxiliary element (12) intersect the chamber wall at an approximately perpendicular angle (see fig 6) [fig 1, 6 & 0026].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
Additionally/alternatively, Ye teaches at least one auxiliary element (focus ring, 90) defines a first top wall (radially outer top wall of 90) disposed directly on the chamber wall (90 can be designed as a fixed ring structure attached to the sidewall 35 see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall (radially outer top wall of 90) toward the vertical plane at a non-parallel and non-perpendicular angle (forms an angle alpha) relative to the surface of the workpiece support (see fig 2) [fig 2 & col 4, lines 8-42].
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Ishizuka with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Ishizuka (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of the at least one auxiliary element intersects the chamber wall at an approximately perpendicular angle”.
Regarding claim 17:

Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].
Modified Ishizuka and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
Regarding claims 18-19:
Ishizuka modified by Maeda and Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one auxiliary element (guide, 12) is an annular baffle (frusto-conical guide arranged effectively as a funnel) [fig 1, 6 & 0057].
Modified Ishizuka and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Ishizuka with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a 
Regarding claim 20:
Modified Ishizuka discloses the claimed invention except for "in which among radially inner and outer portions of the at least one wafer edge region protection element, the at least one auxiliary element is positioned over only the radially inner portion of the at least one wafer edge region protection element”.  It would have been an obvious matter of design choice to position the at least one auxiliary element over only the radially inner portion of the at least one wafer edge protection region element, since applicant has not disclosed that said position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the at least one auxiliary element over both the radially inner and outer portions of the at least one wafer edge protection region element [MPEP 2144.04].
Regarding claim 21:
Ishizuka modified by Maeda, Wongsenakhum, and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) to define a gap (channel, 100) of between 2 and 80 mm (inlet width w is preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 27:
Ishizuka modified by Maeda, Wongsenakhum, and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Ye teaches at least one wafer edge region protection element (see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.

Regarding claim 33:
Modified Ishizuka teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) from the surface of the workpiece support (top surface of 104) [Wongsenakhum - fig 1A & col 2, lines 26-49].
16.	Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Maeda et al (US 2013/0267098), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-20, and 33 above, and further in view of Yamamoto (US 2011/0226181) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
	The limitations of claims 7, 17-20, and 33 have been set forth above.
Regarding claim 21:
Ishizuka modified by Maeda, Wongsenakhum, and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Yamamoto teaches at least one auxiliary element (orifice forming member, 96) is spaced apart from the at least one wafer edge region protection element (cover ring, 76) to define a gap (vertical width, L2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
Regarding claim 27:
Ishizuka modified by Maeda, Wongsenakhum, and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Ishizuka and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Ishizuka with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
17.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Maeda et al (US 2013/0267098), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Ishizuka teaches a pump (vacuum pump, 19) and an exhaust line (exhaust pipes, 18) [Ishizuka – fig 5 & col 4, lines 4-10], wherein the pump (vacuum 
Modified Ishizuka does not specifically disclose a gate valve on the exhaust line.
Kessels teaches a gate valve (gate valve) on the exhaust line (see fig 5) [fig 5 & 0045].
Modified Ishizuka and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
18.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al (US 5,476,182) in view of Maeda et al (US 2013/0267098), Wongsenakhum et al (US 8,262,800) and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:
Modified Ishizuka does not specifically teach a frame disposed between the at least one wafer edge region protection element and the workpiece support.
Iwai teaches a frame (holder frame, 6) disposed between the wafer edge region protection element (dielectric cover member, 40) and the workpiece support (300) [fig 5 & 0065].

Regarding claim 34:
Modified Ishizuka does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the third wall (radially inner wall) of the at least one wafer edge region protection element (dielectric cover member, 40) [fig 5 & 0065].
Modified Ishizuka and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Ishizuka to include a frame disposed between the at least one wafer edge region protection element and the workpiece 


















REJECTION #4
19.	Claims 7, 17-21, 27, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0267098) in view of Tomioka et al (US 5,897,713), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348).
Regarding claim 7:
	Maeda teaches a plasma etching apparatus (plasma processing apparatus) for etching a wafer (wafer, 5) using plasma [fig 1 & 0029-0030], the apparatus (plasma processing apparatus) including: a first chamber (upper portion of 1), a first plasma production source (helical antenna, 7) and a first gas supply (gas supply system, 21) for introducing a supply of gas (process gas) into the first chamber (first chamber, 10) [1 & 0030-0031]; a second chamber (lower portion of 1 and 3) [fig 1 & 0030]; a workpiece support (wafer stage, 4) positioned in the second chamber (3), wherein the workpiece support is wider than a diameter of the second chamber (see fig 1) [fig 1 & 0030]; and the second chamber (lower portion of 1 and 3) has a chamber wall (wall of 1) including a side section above the workpiece support (see fig 1) [fig 1 & 0030].
	Maeda does not specifically teach a second plasma production source and a second gas supply for introducing a supply of gas into the second chamber, the second gas supply being independently controllable of the first gas supply; the second plasma production source and the second gas supply are positioned relative to the second chamber to produce a plasma within the second chamber adjacent the side section of the chamber wall.

Maeda and Tomioka are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of Maeda to include a second plasma production source and a second gas supply, as in Tomioka, to control progress of dissociation of the process gas in order to form excellent film [Tomioka – col 3, lines 2-5 and col 12, lines 55-56].
	Maeda modified by Tomioka does not teach at least one wafer edge region protection element disposed on the workpiece support for protecting the edge of a wafer and/or a region outwardly circumjacent to the edge of the wafer, wherein the at least one wafer edge region protection element has a first wall disposed parallel to a surface of the workpiece support and a second wall extending from the first wall to the surface of the workpiece support, and wherein the at least one wafer edge region protection element extends inwardly into the chamber to a first vertical plane.

Modified Maeda and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
	Maeda modified by Tomioka and Wongsenakhum does not teach a plurality of gas flow pathway defining elements for defining a gas flow pathway in the vicinity of the wafer when positioned on the workpiece support, and in which the gas flow pathway defining elements include at least one auxiliary element spaced apart from the at least one wafer edge region protection element to define the gas flow pathway, and the at least one auxiliary element extends radially inward to the vertical plane directly from the side section of the chamber wall of the second chamber over the at least one wafer 
	Cooke teaches a plurality of gas flow pathway defining elements (guide, 12, and edge of substrate support 6) for defining a gas flow pathway (gap) in the vicinity of the wafer (substrate, 8) when positioned on the workpiece support (substrate support, 6) [fig 1, 6 & 0057, 0082], and in which the gas flow pathway defining elements (12/ edge of substrate support 6) include at least one auxiliary element (guide, 12) spaced apart from the workpiece support edge (edge of substrate support 6) to define the gas flow pathway (gap) [fig 1, 6 & 0057, 0082], and the at least one auxiliary element (guide, 12) extends radially inward to the vertical plane (aperture is approximately the same diameter as that of the substrate) directly from the side section of the chamber wall of the second chamber (contact with the wall of the chamber within intermediate region, 11) over the workpiece support edge (edge of substrate support 6) as spaced vertically therefrom such that the at least one auxiliary element (12) and the workpiece support see fig 6) relative to the surface of the workpiece support (top surface of 6) [fig 1, 6 & 0026], and wherein the first top wall (uppermost section of 12) of the at least one auxiliary element (12) intersect the chamber wall at an approximately perpendicular angle (see fig 6) [fig 1, 6 & 0026].
Modified Maeda and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at least one wafer edge protection element of modified Maeda with the at least one auxiliary element of Cooke to be spaced radially inward and vertically therefrom, respectively, such that improved processing rates can be achieved without a corresponding detrimental effect upon the uniformity of the resulting substrate treatment [Cooke – 0018].
see fig 2) and a second top wall (containment wall, 95) extending directly from the first top wall (radially outer top wall of 90) toward the vertical plane at a non-parallel and non-perpendicular angle (forms an angle alpha) relative to the surface of the workpiece support (see fig 2) [fig 2 & col 4, lines 8-42].
Modified Maeda and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the at least one auxiliary element of modified Maeda with the auxiliary element shape of Ye to guide the flow of fresh reactive process gas species to the wafer while limiting flow or diffusive transport of stagnant process gas species circulating in the chamber to the wafer thereby reducing deposition of particulate contaminants on the wafer [Ye – col 3, lines 34-42 and col 4, lines 14-42].
Finally, the test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As set forth above, it would have been obvious to modify the at least one wafer edge region protection element of modified Maeda (12 of Cooke) with the shape depicted in fig 2 of Ye. It is noted that such a modification results in a structure “wherein the first top wall of 
Regarding claim 17:
Maeda modified by Tomioka does not teach the at least one wafer edge region protection element is an annular wafer edge protection device.
Wongsenakhum teaches the at least one wafer edge region protection element (106) is an annular wafer edge protection device (ring) [fig 1A & col 2, lines 26-49].
Modified Maeda and Wongsenakhum are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda with the at least one wafer edge region protection element of Wongsenakhum to prevent deposition on the edge of the workpiece [Wongsenakhum - col 2, lines 26-49].
Regarding claims 18-19:
Maeda modified by Tomioka and Wongsenakhum does not teach the at least one auxiliary element includes one or more baffles; and the at least one auxiliary element is an annular baffle. 
Cooke teaches the at least one auxiliary element (guide, 12) includes one or more baffles (arranged effectively as a funnel) [fig 1, 6 & 0057]; and the at least one auxiliary element (guide, 12) is an annular baffle (frusto-conical guide arranged effectively as a funnel) [fig 1, 6 & 0057].
Modified Maeda and Cooke are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the side section of the chamber wall of the second chamber and at 
Regarding claim 20:
Modified Maeda discloses the claimed invention except for "in which among radially inner and outer portions of the at least one wafer edge region protection element, the at least one auxiliary element is positioned over only the radially inner portion of the at least one wafer edge region protection element”.  It would have been an obvious matter of design choice to position the at least one auxiliary element over only the radially inner portion of the at least one wafer edge protection region element, since applicant has not disclosed that said position solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the at least one auxiliary element over both the radially inner and outer portions of the at least one wafer edge protection region element [MPEP 2144.04].
Regarding claim 21:
Maeda modified by Tomioka, Wongsenakhum, and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Ye teaches at least one auxiliary element (focus ring, 90) is spaced apart from the at least one wafer edge region protection element (see edge ring depicted in fig 2) 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Maeda and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Maeda with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 27:
Maeda modified by Tomioka, Wongsenakhum, and Cooke does not specifically teach the at least one wafer edge region protection element is spaced vertically from the at least one auxiliary element by a distance from 5 mm to 50 mm.
Ye teaches at least one wafer edge region protection element (see edge ring depicted in fig 2) is spaced vertically from the at least one auxiliary element (focus ring, 90) by a distance (inlet width w) from 5 mm to 50 mm (preferably from about 1 to 1000 mils) [fig 2 & col 4-5, lines 54-14].
prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Maeda and Ye are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Maeda with the gap disclosed by Ye to allow a sufficient volume of non-reactive or exhausted process gas species to enter into the channel to maintain a substantially uniform concentration of fresh reactive process gas across the surface of the wafer, thereby resulting in substantially equal processing rates of the center and peripheral edge of the wafer [Ye - col 4-5, lines 54-14].
Regarding claim 33:
Modified Maeda teaches the at least one wafer edge region protection element (ring, 106) further includes a third wall (radially inner sidewall of 106) extending from the first wall (top wall of 106) toward the surface of the workpiece support (top surface of 104) and a fourth wall (horizontal bottom wall of 106) extending from the third wall (radially inner sidewall of 106) that is disposed parallel to and spaced apart (see fig 1A) from the surface of the workpiece support (top surface of 104) [Wongsenakhum - fig 1A & col 2, lines 26-49].
20.	Claims 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0267098) in view of Tomioka et al (US 5,897,713), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-20, and 33 above, and further in view of Yamamoto (US 2011/0226181) with substantiating evidence provided by Koshiishi et al (US 5,919,332).
	The limitations of claims 7, 17-20, and 33 have been set forth above.
Regarding claim 21:
Maeda modified by Tomioka, Wongsenakhum, and Cooke does not specifically teach the at least one auxiliary element is spaced apart from the at least one wafer edge region protection element to define a gap of between 2 and 80 mm. 
Yamamoto teaches at least one auxiliary element (orifice forming member, 96) is spaced apart from the at least one wafer edge region protection element (cover ring, 76) to define a gap (vertical width, L2) of between 2 and 80 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Maeda and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Maeda with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
Regarding claim 27:

Yamamoto teaches at least one wafer edge region protection element (cover ring, 76) is spaced vertically from the at least one auxiliary element (orifice forming member, 96) by a distance (vertical width, L2) from 5 mm to 50 mm (ranging from 2-19.5 mm) [fig 8 & 0088-0090].
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Modified Maeda and Yamamoto are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gap between the at least one auxiliary element and the at least one wafer edge region protection element of modified Maeda with the gap disclosed by Yamamoto to improve the film forming speed while maintaining the in-plane uniformity of a film thickness [Yamamoto – 0089] and/or to achieve a high etching rate without reducing uniformity [Koshiishi - col 19, lines 16-22].
21.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0267098) in view of Tomioka et al (US 5,897,713), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Kessels et al (US 2010/0003827).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 26:
Modified Maeda teaches a pump (vacuum pump, 23) and an exhaust line (line feeding 23) [Maeda – fig 1 & 0030], wherein the pump (vacuum pump, 23) is in fluid communication with the gas flow pathway (defined between 106 and 12 of Wongsenakhum and Cooke, respectively) via the exhaust line (exhaust pipes, 18) [Maeda – fig 1 & 0030].
Modified Maeda does not specifically disclose a gate valve on the exhaust line.
Kessels teaches a gate valve (gate valve) on the exhaust line (see fig 5) [fig 5 & 0045].
Modified Maeda and Kessels are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda with a gate valve, as in Kessels, to control the pressure within the apparatus [Kessels - 0045].
22.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda et al (US 2013/0267098) in view of Tomioka et al (US 5,897,713), Wongsenakhum et al (US 8,262,800), and Cooke et al (US 2007/0158305) and/or Ye (US 5,891,348) as applied to claims 7, 17-21, 27, and 33 above, and further in view of Iwai (US 2010/0216313).
	The limitations of claims 7, 17-21, 27, and 33 have been set forth above.
Regarding claim 32:
Modified Maeda does not specifically teach a frame disposed between the at least one wafer edge region protection element and the workpiece support.

Modified Maeda and Iwai are analogous inventions in the field of CVD/etching apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Maeda to include a frame disposed between the at least one wafer edge region protection element and the workpiece support, as in Iwai, because a frame allows for the wafer to be easily loaded into the chamber and unloaded from the chamber and enhances handling of the wafer after the plasma treatment and said location protects the frame from plasma exposure thereby preventing plasma from concentrating at the frame and enhancing performance with use of a frame [Iwai – 0002, 0065].
Regarding claim 34:
Modified Maeda does not specifically teach a frame disposed between the first wall of the at least one wafer edge region protection element and the surface of the workpiece support and between the second wall and the third wall of the at least one wafer edge region protection element.
Iwai teaches a frame (holder frame, 6) disposed between the first wall of the at least one wafer edge region protection element (top surface of 40) and the surface of the workpiece support (300) and between the second wall (radially outer wall) and the third wall (radially inner wall) of the at least one wafer edge region protection element (dielectric cover member, 40) [fig 5 & 0065].
.











Response to Arguments
23.	Applicant’s arguments, see Pre-Brief Conference Request, filed 11/22/2021, with respect to the rejection of claim(s) 7, 17-21, 26-27, and 32-34 under 35 USC 103 have been fully considered but they are not persuasive. 
	As a preliminary matter, it is noted that 4 separate rejections have been set forth above in order to place the rejection in condition for appeal. It is noted that 2 rejections were previously set forth. Applicant failed to address the second rejection of record.
Applicant argues that narrowing the path of exhaust would negatively effect vacuum conditions. 
	In response, examiner disagrees. Yamamoto gives a clear reason to narrow the exhaust path. Furthermore, this argument is merely a repackaging of the argument previously presented with regard to the combination of Ishizuka with Cooke (arguing that it would not be obvious to include the guide, 12, in the apparatus of Ishizuka because such narrows the exhaust path). As the PTAB clearly set forth in the decision dated 07/11/2019, “The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one another.” Cf. Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000).
	Applicant argues that the rational of improving the film forming speed runs counter to the objective of Ishizuki because such is directed to etching.
	Once again, it is noted that these apparatuses routinely perform various processes such as etching and deposition. The apparatus of Ishizuki may be predictably 
Applicant argues if Cooke’s shape is modified using Ye, then the flat section adjacent 95 in Ye would block the gas flow. Therefore, the proposed modification would render Cooke unsatisfactory for its intended purpose. 
	In response, examiner disagrees. It is noted that (i) the intended purpose of Cooke is to plasma process substrates, and (ii) 12 of Cooke and 90 of Ye are the same exact structure serving the same exact purpose. Therefore, arguing that that the shape of 90 in Ye would make 12 inoperable is strange and inconsistent because 90 of Ye is actually disclosed to serve said purpose effectively with the disclosed shape.
	The remainder of applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejections.

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsuchimoto (US 4,123,316), Latz (US 5,417,834), Savas et al (US 2002/0096258), Okita et al (US 2007/0178698), Gang et al (US 2013/0102155), Fu et al (US 2017/0190582), Ventzek et al (US 2021/0020405) teach a gas flow pathway defining element [fig 2, 1, 3, 4, 2, 1, and 1A, respectively]. Yin et al (US 6,352,049), Lee (US 8,123,903), Chae et al (US 9,536,708), and Lee (US 2014/0190635) teach a plasma processing apparatus including a first chamber and a second chamber [fig 8, 1, 1, and 4, respectively]. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718